DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-28 and 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittmann et al (DE 10 2016 201801, please see machine translation for English language translation and mapping).
Regarding claims 16-23, Wittmann teaches a sulfur cross linkable ([0105]) rubber mixture comprising at least one diene rubber ([0159]) and a HTC coal ([0024]) produced by hydrothermal carbonization of at least one starting biomass substance ([0022]). Wittmann teaches that the STSA area ranges from 5 to 200 m2/g (Abstract) and that the BET surface area differs from the STSA surface area by a maximum of 20 % ([0048]) and therefore reads on the recited BET surface area.  Wittman teaches that the carbon is not activated because activated carbon has a BET surface area of greater than 500 m2/g with a STSA surface area of not more than 10 m2/g ([0048]).  There is also no activation step in the hydrothermal carbonization process.
The limitations regarding the hydrothermal carbonization are product by process limitations and do not carry much patentable weight.
Regarding claim 24, Wittmann teaches that the starting substance is at least one biomass ([0021]).
Regarding claim 25, Wittmann teaches that the starting substance is at least one biomass ([0021]) which can be a degradation product such as waste or fermentation products ([0022]).
Regarding claim 26, Wittmann teaches that the starting substance is a mixture of lignin (biomass) and black liquor (degradation product of the biomass) ([0040])
Regarding claim 27, Wittmann teaches that the biomass is selected from green waste and wood ([0022]).
Regarding claim 28, Wittmann teaches that the starting material can be sugar ([0022]).
Regarding claims 31-32, Wittmann teaches that the composition is devoid of any further reinforcing filler ([0086]/[[0093]) such as carbon black or silica ([0086]).
Regarding claim 33, Wittmann teaches that the rubber mixture further contains a carbon black ([0097]).
Regarding claim 34, Wittmann teaches that the composition comprises 10 to 150 phr of the HTC carbon ([0110]).
Regarding claim 35, the limitation “incorporated in at least one of a sidewall, horn profile…and subjected to sulfur vulcanization” is an intended use limitation and does not carry much patentable weight.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittmann et al (DE 10 2016 201801, please see machine translation for English language translation and mapping) in view of Dua et al (US 2013/0004408).
The discussion regarding Wittman in paragraph 4 above is incorporated here by reference.
Regarding claim 29, Wittmann teaches that starting substance is a biomass which are all organic substances that are accessible from the use of plants such as sugar ([0022]), however, it does not explicitly state that the sugar is glucose.
Dua teaches a mesoporous carbon material (Abstract) which is made via hydrothermal carbonization ([0007]) from biomass ([0013]) and can include a biomass and biomass waste ([0012]- [0013]) including sawdust and lignin as well as a sugar such as glucose ([0058]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the glucose as taught by Dua as the sugar of Wittmann.  It would have been nothing more than using a known sugar in a known process (hydrothermal carbonization) to produce a predictable product.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Claim 16 is proposed to be amended to recite the elements of novel claim 30.
Examiner’s response:  Upon consideration of the amendment, it is noted to be a product-by-process limitation and therefore, the limitations regarding the hydrothermal carbonization do not carry much patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764